Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00605-CV

                 IN RE SAKS & COMPANY LLC d/b/a Saks Fifth Avenue Off 5th
                               and Dennis Joseph Belmonte

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 23, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 6, 2019, relators filed a petition for writ of mandamus. Relators also filed a

motion for stay of the trial court’s August 29, 2019 order denying a motion to quash pending final

resolution of the petition for writ of mandamus. This court granted the stay on September 6, 2019.

The real party in interest filed a response, to which relators replied.

           Mandamus is an extraordinary remedy, available only when the relator can show that: (1)

the trial court clearly abused its discretion or violated a duty imposed by law; and (2) there is no

adequate remedy by way of appeal. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). After considering the petition, the response, the reply, and the record, this court



1
 This proceeding arises out of Cause No. 2018CI22528, styled Danielle Stefani Arellano Castro v. Saks & Company
LLC d/b/a Saks Fifth Avenue Off 5th and Dennis Joseph Belmonte, pending in the 224th Judicial District Court, Bexar
County, Texas, the Honorable Mary Lou Alvarez presiding.
                                                                                        04-19-00605-CV


concludes relators did not satisfy their burden of proof. Therefore, they are not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

The stay imposed on September 6, 2019 is lifted.

                                                    PER CURIAM




                                                  -2-